Case 1:18-cr-00204-NGG-VMS Document 379-6 Filed 02/26/19 Page 1 of 14 PageID #: 3707




                   Exhibit F
Case 1:18-cr-00204-NGG-VMS Document 379-6 Filed 02/26/19 Page 2 of 14 PageID #: 3708




      1                              UNÏTED STATES DISTRICT COURT
                                     EASTERN DTSTRTCT OF NEW YORK
      z

      3

      4    UN]TED STATES OF AMERTCA,
                                                            18 - CR-   00204   (NGG)
      5
                              v
      6,                                                    225 Cadman PIaza East
           KEITH RÄNIERE,     afso known as                 Brooklyn, New York
      7    Vanguard,
      I                              Defendant.             February 11, 2079
      9
                    TRANSCRTPT OF CR]M]NAL CAUSE FOR ORAL ARGUMENT
     10                  BEFORE THE HONORABLE VERA M. SCANLON
                            UNTTED STATES MAGÏSTRATE .JUDGE
     11
           APPEARANCES
     I2
           For the Government:              TANYA HAJJAR, ESQ.
     13                                     MOTRA PENZA, ESQ.
                                            SHANNON .JONES, ESQ.
     I4                                     MARK LESKO, ESQ.
                                            United States Attorneys Office
     15                                     Eastern District of New York
                                            27I Cadman Pl_aza East
     16                                     Brooklyn, New York IL201-
     l1    t'or Kertn   Ranr_ere            TENY ROSE GERAGOS, ESQ.
                                            MARC AGNIFILO, ESQ.
     18                                     Brafman & Associates
                                            767 Third Avenue
     I9                                     New   York,   New   York   10017

     20    For Allison    Mack:             SEAN STEPHEN BUCKLEY, ESQ
                                            Kore & Kim, LLP
     2I                                     800 Third Avenue
                                            New York, New York 70022
     22
           For Kathy Russell:               JUSTINE   A.   HARRTS,     ESQ.
     23                                     Sher Tremont.e, LLP
                                            90 Broad Street
     24                                     23rd Floor
                                            New   York,   New York 10004
     25
                                   (Appearances continue on next page.)

           Proceedings recorded by electronic sound recording, transcript
            roduced b transcri t.ion service.
Case 1:18-cr-00204-NGG-VMS Document 379-6 Filed 02/26/19 Page 3 of 14 PageID #: 3709




                                                                                        6

       1    the subject of the first     deadline. WhÍle there are stilI       some
       I
            addit.ional documenLs, we obviously are receiving documents
       3    from our team and we wj-ll produce those expeditiously as we           do

       4    a responsiveness review, but the vast bulk of material       has

       5    been produced.
       6                 THE COURT: What   about the bank records that. you
            were having trouble accessing?
       I                 MS. PENZA: Those have been produced on our --        we

       9    have     I believe we have recently received some additional
      10    bank records.     We   intend to produce those in the same course
      1l-   that we have been. We've been doing them expeditiously, in
      1,2   honor of a rolling     basis, all of the bank records that were
      13    being discussed previously have all been produced.
      T4                 THE COURT: And any   update on the various devices
      15    that you can access that you had to send to, I think, Quantico
      T6    or
      I7                 MS. PENZA: No update, Your Honor.
      18                 THE COURT: Because    they're just sitting   there   and
      79    the Government shutdown dj-dn't help?
      20                 MS. PENZA: Yeah. l'm sure it did not help, but            we

      21    have no update on that.
      zz                 THE COURT: No   update. All right.     Any defendant's
      23    particular    concerns, discovery?
      24                 MS. NECHELES: Susan Necheles. I'11- try to outl-ine
      25    a few things.     Your Honor, I think one t.hing thaL we have      one
Case 1:18-cr-00204-NGG-VMS Document 379-6 Filed 02/26/19 Page 4 of 14 PageID #: 3710



                                                                                        7

       1    concern is that there were a number of devices t.hat were
       a    seized from -- devices that were owned by or seized by a place
       3    belonging to Nancy Salzman.        Vrle   were given the entirety of
       4    these devices, but my understanding is that. the          GovernmenL was

       5    supposed to be searching t.hem and then producing to us the
       6    Rule 16, what they have          what is responsive to the search
       7    warrant because wit.hout that we can't know what the
       8    Government what is potentially exhibit at trial-. There's
       9    so much vol-ume here that it's just no way for us to go
      l_0   through it all and to fígure out anything in it.
      11                 So we stil-]   don't have the Rule 16 material- or the
      L2    identified    material and I don't know what t.he time line is         on

      l-3   that when the Government intends to produce that.
      L4                 Do you want me    to go on or
      15                 THE COURT:     Yes, go through it all.
      T6                 MS. NECHELES: Okay. A second issue, Your Honor, f
      L7    think is just a timing íssue.         I don't know whether this is      an

      l-8   issue that's to bring up before Your Honor or it's an issue of
      L9    when there will- be expert discovery disclose    or experL
      20    discl-osure. We've had discussions with this with the
      2L    Government. We have been unable to reach an agreement. It's
      zz    our position that the Government should disclose their expert
      23    witnesses and that we potentially have expert witnesses. I
      24    believe I may have an expert witness that it is an expert
      25    witness that. is totally      responsive to the Government's case.
Case 1:18-cr-00204-NGG-VMS Document 379-6 Filed 02/26/19 Page 5 of 14 PageID #: 3711




                                                                                           20

       1    may   then decide I should deal with, but
       a                MS. PENZA: The Government is happy t.o put in            a

       3    Ietter by the end of this    week.

       4                THE COURT:   Okay. All right..      AlI right.     The other
       5    issue was the rule       the other one of the other issues           was

       6    the RuIe 1"6 for the Salzman devices.
       7                MS. PENZA: Yes. So, Your Honor, I believe that.
       I    defendants are conflating Rule 16 díscovery with trial
       9    exhibits.    That's not what RuIe    1"6   is meant to do. So we          have
      1_0   provided defense counsel wíth everything.         They cannoL
      1_1   complain about not having received everything.          That   has
      72    already been done.    We   have been also providing Bates stamped
      1_3   responsive malerials as we've been going through it.             IL's      an

      1,4   enormous amount of material, as defense counsel has
      15    acknowl-edged, but they have the same access that we do.                 And

      t6    we are continuing to provide it,      but that is       al-I of the
      L7    case law is cryst.al clear that Rule 16 is not meant for them
      18    to have an oulline of how we are proving every element at
      L9    trial.
      20                MS. NECHELES: No, Your Honor, I thínk that the
      21    Government is wrong here.      That's not what we're arguing.
      z¿    We're not asking for the exhibits at. this point.            We're asking
      23    for something that we're cÌearly entitled to.          RuIe L6 allows
      24    the defense to know what evidence the GovernmenL has in its
      25    possession and the GovernmenL should only have in its
Case 1:18-cr-00204-NGG-VMS Document 379-6 Filed 02/26/19 Page 6 of 14 PageID #: 3712



                                                                                     2I
       T    possession what is responsive to the search war:rant and so
       2    that's what v/e're asking. Give us what's responsive to the
       3    search warrant and t.here should be a date by which that
       4    happens, by which they have searched the materials and given
       5    us what is responsive so that we can prepare for trial based
       6    on what is the evidence    the bulk of evidence and that is
       7    all that we are asking for.          ft's   what we get in every case.
       B    What is unusual- in this case is that we have the entirety          of
       9    the computers from     someone     else.
      1_0                But even if when they search Ms. Bronfman's
      11    computers they have to produce the Rule l-6 material-s by         some

      T2    date certain so that     \^/e   can prepare for trial   knowing what. the
      13    Government what the Government has in its possession              and

      1,4   t.hat's what we're asking for here.
      15                 MR. SOLOWAY: Your Honor?
      1,6                THE COURT: Yes.

      I7                 MR. SOLOWAY: T' m going to try Lo communicate I
      18    think       context here that Your Honor might be
                     some                                       f'm not
      !9    sure. But we entered into an agreement with Government, a
      20    stipulation that was drafted by the parties and so ordered by
      21"   t.he Court in October of 20L8. We're now in February of 2OI9-
      22    At that time there was and still is a mass a very large
      23    number of electronic devices that had been seized by the
      24    Government months earl-ier before Nancy Salzman's arrest at her
      25    home    at 3 Oregon Trail-.
Case 1:18-cr-00204-NGG-VMS Document 379-6 Filed 02/26/19 Page 7 of 14 PageID #: 3713




                                                                               22

       1              The Government proposed to produce fu1l forensic
       2    copies of those materials prior to conducting a full search
       3    for material-s that were technically or legalJ-y within the four
       4    corners of the warrant, what was what they had probable
       5    cause to seize. They proposed. to turn over fult forensic
       6    copies of everything and Nancy Salzman agreed t.o that so that
       7    we could move the case ahead and everybody would have the
       B    materials and we could try t.he case on an expedited -- what
       9    was a relatively   expedited schedule.
      10               AII the defendants have standing Lo assert the
      1l_   right., I believe, to this Rule 16 materíal, not just Nancy
      I2    Salzman because it's seized as part of the case and is going
      13    to be used by the GovernmenL as case evidence. But Nancy
      T4    Salzman entered into the agreemenL. And the agreement
      15    provided specifically that while r¡¡e agreed that full forensic
      1,6   copies of the Nancy Salzman devices would be turned over to
      L7    aII defendant.s that   and specifically the stipulation reads
      1B    the Government has identified and will continue to identify
      L9    materia1 on the Oregon Trail devices that is responsive to the
      20    search warrants authorizing the seizure of the Oregon Trail-
      21"   devices and will produce the materials so identified to
      22    counsel- for the defendants.
      23               The material so identified    is that material that's
      24    within t.he confines of RuIe 68 within the confines
      25    specifically of probable cause. I think we believe, but I
Case 1:18-cr-00204-NGG-VMS Document 379-6 Filed 02/26/19 Page 8 of 14 PageID #: 3714




                                                                                     23

       1   think that's what Ms. Necheles is asserting here. And so
       z   since we're the party that signed the stipulation, I just
       3   wanted t.o give you that information.
       4              THE COURT:   Okay. This         I understand the
       5   Iindiscernib]el . We could correctly Iindiscernib]el . The
       6   Government, you're taking the position     t.hey have the
       7   universe of documents so we've done what we have to do.             The

       B   fact that we're trying to work wit.h a subset of that is not
       9   really      it doesn't maLLer. They have everyt.hing.
      10              And defendant's position is it's         nice that we   have
      11   everything, but we care about the subset that would         have
      I2   been -- or that, you know, is permitted by the search u¡arrant.
     13    So it's   sort of a difference between the universe and the
      L4   galaxy. And you're taking        so is this the mismatch or is
     15    there something
     T6               MS. PENZA: Yeah, I believe it       is      our position is
     I7    that we have complied wit.h our Rule    16

     1B               THE COURT: Because    you've given them everything,
     I9    even
     20               MS. PENZA: -- obligations.
     21,              THE   COURT:    though you haven't identified       the
     22    subset that you would have been allowed to get. based on the
     23    search warrant.    So if the stipulation     hadn't been entered
     24    int.o and all the material-s couldn't have been shared, you
     25    would have had to keep going for
Case 1:18-cr-00204-NGG-VMS Document 379-6 Filed 02/26/19 Page 9 of 14 PageID #: 3715




                                                                                   24

       1_              MS. PENZA: Wel-l-, we had       I want to be very cIear,
       z    Your Honor.
       3               THE COURT: Um-hum.

       4               MS. PENZA:   Vùe   have been producing thousands and
       5    thousands and thousands of Bates numbered documents as welI.
       6               THE COURT:   Okay. But. \¡/e're still   t.rying to get to
       7    the outer limit of what you are a]l-owed to use based on the
       o    search warranL. That's
       9               MS. PENZA: Well, allowed to use is a different
      10    question, Your Honor.
      11               THE COURT:   What's t.he difference?
      1,2              MS. PENZA: That's why we keep running into the         same

      13 problem. So the defense counsel wants to have a cutoff date
      I4 for stopping our search and that. is just not supported by any
      15    case 1aw. But down the road --
      T6               THE COURT:   All right.
      T7               MS. PENZA: -- if they want to move to suppress at
      18    trial,   that is their remedy. ft's     not that they get. to   come

      I9    in and say the search stops.       That's just not the way it
      20    works, Your Honor. Our search is we're operating in good
      2I    faith. Our search is continuing and there is no    there is
      zz    no basis for that search to be cut off.
      23               THE COURT:   Okay. So this is basically t.he same
      24    argumenL we've had three times before, right? This may be t.he
      25    third time we've had it. And so j-t's this question of does
Case 1:18-cr-00204-NGG-VMS Document 379-6 Filed 02/26/19 Page 10 of 14 PageID #:
                                   3716


                                                                                 25

     1    the deadline mean anyt.hing, where is the balancing test go and
     a    how is that going to be made. Is this any different than what
     3    we've been talking about before?
     4              MS. PENZA: Your Honor, I think the main          I   mean,

     5    here part of the difference is they have everything-       They

     6    have everything.   They have the same access. They have the
     7    same    they have vendors. They can run the same searches.
     B    They've now received our enterprise motion.
     9              So in terms of the bal-ancing test that would happen,
    l_0   I do believe r¡/e're at a very different place because they       do

    l_1   have access
    I2              THE COURT:  Well, I wasn't making statement about
    13    what the outcome of the balancing test would be, just that
    1,4   it -- you know, we've always talked about approaching that
    15    time when the balancing test would come in, but I guess the
    1,6   argument, if I understand defense counsel, you're saying, Yoü
    t7    know, just because we were cooperative we shouldn't be on the
    18    short end of the stick because we allowed the Government to
    1,9   share all- the information. That was an accommodat.ion and the
    20    GovernmenL had Nancy Salzman not agreed to share the
    2L    contents of all- her devices with everybody, you would have        had

    zz    to do your search, so the information was produced or not.
    23              MS. PENZA: V'Iel-l, so, first of all, that's a   it's
    24    a misstatement because Nancy Sal-zman agreed and then we
    25    withdrew our motion. So whatever is a motion before the
Case 1:18-cr-00204-NGG-VMS Document 379-6 Filed 02/26/19 Page 11 of 14 PageID #:
                                   3717



                                                                                   26

      1     Court, which Your Honor actual-ly ended up mooting based on the
      ¿     agreement.
      3                  So the idea that Nancy Salzman agreed and we would
      4     have otherwise been in this ot.her worId, there's            we're   now

      5     in a hypothet.ical- because it        it is possible that    Judge

      6     Garaufis or Your Honor could have ordered that turning               that
      1     everyt.hing should be turned over and then we would have been
      8     in t.he boat when everybody had access to everything.
      9                  THE COURT: V'lhat does   the text in the stipulation
    l_0     mean? f mean, the one that counsel           you have a copy, right,
    l_ l_   on you?
    I2                   MS. PENZA: That we would continue our searches,
    13      that's just a slatement of our obligation.        Of course we're
    14      going to       we certainly   in no way intended t.o change that      we

    15      had put forth in the motion and I believe everybody understood
    1,6     that.     Our obligat.ions are always the same.    Vrle   have an
    L7      obligation to conduct our searches when we receive materials
    l-B     pursuant to a search warrant in good faith and to comply with
    1,9     the law and that is what we are doing.
    20                THE COURT: And is your thought that you can conduct
    21,     these searches al1 the way up and through trial?
    22                   MS. PENZA: Potentially,     Your Honor.
    23                   THE COURT: And   not      know --
    24                   MS. PENZA: Absolutely.      And the question would be,
    25      could we use certain evidence if defendants are prejudiced by
Case 1:18-cr-00204-NGG-VMS Document 379-6 Filed 02/26/19 Page 12 of 14 PageID #:
                                   3718


                                                                              zt

     1    ir.
     2              MS. NECHELES: Your Honor, could I address it?         I
     3    don't think Ms. Penza       I don't think she's correct on the
     4    l-aw. I think that there's plenty of law out there that says
     5    you must do the searches in time and material. I just
     6    finished a trial   where the judge set a cutoff date for when
     7    the searches would be done and that is commonly done. It is
     I    Lrue that the Government can always    there's general-ly -- if
     9    there's newly discovered evidence t.hey can use that, but this
    10    is not
    1l_              THE COURT:   That.'s not what we're talkíng about.
    t2               MS. NECHELES: -- newly discovered.      They had
    13    t.his    these computers since March of 201-8. They just are
    l4    not putting as a priority the search which are critical to the
    l-5   d.efense. That's noL t.heir priority so they don't want to do
    I6    t.hat with the time we need to be able to know what the
    1,7   universe is. They want to shift the burden
    1B               THE COURT: Okay.
    I9               MS. NECHELES: -- to the defense and to get our job
    20    to figure out, out of this massive material, whaL might the
    21,   Government use, but that's not how Rule 1,6 is set up and
    22    that,s not what t.he case law is on searches. The searches are
    23    supposed to be done promptly. This is     they have the    and

    24    they promised to do that.
    25               THE COURT: OkaY.
Case 1:18-cr-00204-NGG-VMS Document 379-6 Filed 02/26/19 Page 13 of 14 PageID #:
                                   3719


                                                                                 2B

     l_               MS. PENZA: Your Honor, wê've got a new search
     a    warrant
     3                MS. NECHELES: I don't interrupt      Ms   . Penza. I don't
     4    appreciate her interrupting    me.

     5                THE COURT:   AII right..    So that goes
     6                MS. NECHELES: f understand they got a new search
     7    warrant, but they stil-1 have had that search. They've had the
     B    computers aII t.his time.     They got a new search warrant
     9    because they know the 1aw requires them to do this promptly.
    1_0   We   have a quick upcoming trial      date and we ask that they   be

    11    given a date by which the Government will have completed its
    I2    searches and produce the materials to.
    13                THE COURT:   A1I right.      So it seems that the
    L4    Government's position is they don't have t.o do that, so this
    l-5   seems   like it needs to be teed up for a motion.
    I6                So you think this is for me or you think            what is
    I7    your respective positions as to whether this goes to the trial
    1B    judge or is tied to discovery and should it be part of, for
    I9    example, issues you raise in a letter        on discovery on Friday
    20    or something else?
    23,               MS. NECHELES: Your Honor, I think that. al-l of this
    22    discovery materials at the heart of what the Court sent to you
    23    and that if the Government is unhappy or we're unhappy with
    24    what you decide we can always appeal it.         But I think t.hat
    25    what. Judge Garaufis wanted was for Your Honor to look at both
Case 1:18-cr-00204-NGG-VMS Document 379-6 Filed 02/26/19 Page 14 of 14 PageID #:
                                   3720



                                                                                   29

      1   the expert, all of these things first,       so I would say
      z   certainly I think that this is at the heart of what Judge
      3   Garaufis has asked you to look at.
     4                THE COURT: And      the Government.
      5               MS. PENZA: We don't have a posit.ion on this
      6   particular motion.       We   certainly think things, yoü know -- you
      7   and Judge Garaufis can work it out..
      B               THE COURT:      Okay. So then the second expert piece
     9    because you're t.alking about potentially         raising it during
    l_0   trial    seems   to me that Judge Garaufis shoul-d be part of that,
    11    but this issue         so I think it's   defendant's
                                                          it's your
    72    motion. So do you want to talk to each other and just let               me

    13    know what you propose a schedule? That's fine.            If you can't
    1,4   agree, I'11 decide.
    15                All rlght.      Then the other issue       so let me know
    1"6   by the end of the week what you're proposing             and then the
    17    last issue is the materials that are being withheld.           Is it
    l-B   tiI1    six weeks before?
    I9                MS. PENZA: Yes, Your Honor. So in the first
    20    instance we would ask that the Court. i-ssue an order that
    21,   defense counsel should not staLe the name of people t.hey
    22    believe to be cooperating witnesses on the record.           Vle have

    23    obviousl-y been        we've been operating under that. and so    we

    24    would ask that. they do that going forward.
    z5                MS. NECHELES: Your Honor, I actually do not think
